Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		                     Prior application
	The prior art cited in parent Application 16/022,696 have been reviewed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: German reference (DE 2 213 210) discloses a transportation system including an evacuated tube containing helium. International reference (WO 2011074739) discloses a tube railway system including a vacuum management system. Finodeyev (US 2017/0276284), Bambrogan (US 2016/0230350) and Loose (US 2005/0125169) disclose tube systems including the use of computer readable storage mediums providing program codes for performing selected functions. The prior art of record, including the prior art cited by the applicant, taking singly or in combination, do not suggest an article of manufacture including a non-transitory computer readable storage medium having the combination of features and capabilities as required by instant independent claims 1, 10 and 15. Therefore, instant independent claims 1, 10, 15 and claims 2-9, 11-14 and 16-20 depending therefrom are considered to be allowable over the prior art of record.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682.  The examiner can normally be reached on Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK T. LE
Primary Examiner
Art Unit 3617